J-S49010-17

                                   2017 PA Super 349


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    WALTER ANDREWS,                            :
                                               :
                      Appellant.               :   No. 1524 WDA 2016

           Appeal from the Judgment of Sentence September 9, 2016
               In the Court of Common Pleas of Venango County
             Criminal Division at No(s): CP-61-CR-0000627-2015


BEFORE:        DUBOW, J., SOLANO, J., and FITZGERALD J.*

OPINION BY DUBOW, J.:                                FILED NOVEMBER 07, 2017

        Appellant, Walter Andrews, appeals from the September 9, 2016

Judgment of Sentence entered in the Court of Common Pleas of Venango

County imposed after the trial court, sitting without a jury, found Appellant

guilty of Failure to Comply with Registration Requirements.1       After careful

review, we conclude that Appellant had until 12:00 midnight on the third

business day to register his new address at an approved registration site.

Appellant was arrested and booked into jail at 11:21 P.M. on the third

business day, which tolled his registration requirements.         Therefore, we

reverse Appellant’s conviction and vacate Appellant’s Judgment of Sentence.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 4915.1(a)(1).
J-S49010-17


      The factual and procedural history is not in dispute. Appellant is a Tier

III   sex   offender   subject   to    the    registration   requirements   under

Pennsylvania’s Sex Offender Registration and Notification Act (“SORNA”).

See 42 Pa.C.S. §§ 9799.10–9799.41.            On Friday, November 6, 2015, at

7:19 P.M., while under parole supervision, Appellant left Guadenzia

Residential Treatment Facility located in Philadelphia, Pennsylvania.         On

Sunday, November 8, 2015, he arrived at 38 Prospect Avenue, Franklin,

Pennsylvania, the home of Appellant’s husband, Thomas Andrews, who was

also under parole supervision.

      The Pennsylvania Board of Probation and Parole (“PBPP”) declared

Appellant delinquent from supervision, deemed him to be an absconder, and

issued a warrant for his arrest. PBPP relayed this information to PBPP Agent

Pascoe, who was supervising Appellant in Philadelphia, and PBPP Agent

Clarke, who was supervising Appellant’s husband in Franklin, Pennsylvania.

      On November 12, 2015, Agent Clarke and his colleague PBPP Agent

Harriger went to Mr. Andrews’ home to check on Mr. Andrews and inquire

about Appellant’s whereabouts.        Before knocking on the front door, Agent

Clarke did a perimeter security sweep of the home and heard voices inside.

Looking through the window, Agent Clarke observed two males standing

inside the kitchen.

      After calling for backup from local police, Agent Harriger knocked on

the front door with Lieutenant Baker while Agent Clarke positioned himself


                                        -2-
J-S49010-17


outside the rear of the home. Several minutes later, Mr. Andrews answered

the door and allowed Agent Harriger, Lieutenant Baker, and Agent Clarke

into the home.    When asked if anyone else was present in the home, Mr.

Andrews responded that no one else was there. After conducting a search of

the home for approximately ninety minutes, the agents found Appellant

hiding in an upstairs bedroom inside a cubbyhole located behind a dresser.

Lieutenant Baker took Appellant to Venango County Jail, where Appellant

was booked at 11:21 P.M.

      On July 12, 2016, after a bench trial, the trial court found Appellant

guilty of Failure to Comply with Registration Requirements, and on

September 9, 2016, sentenced him to a term of 46 to 120 months’

incarceration.

      Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant presents the following issue for our review:

      Whether the trial court erred in finding the Commonwealth had
      proven beyond a reasonable doubt that [] Appellant had failed to
      register a change in residence or termination of residence within
      three business days as required by 42 Pa.C.S. § 9799.15(g)?

Appellant’s Brief at 4.

      The offense of Failure to Comply with Registration Requirements

requires that the Commonwealth prove, inter alia, that an individual

knowingly failed to register with the Pennsylvania State Police as required

under SORNA. See 18 Pa.C.S. § 4915.1(a)(1).         Pursuant to 42 Pa.C.S. §


                                    -3-
J-S49010-17



9799.15(g), a SORNA registrant must appear at an approved registration

site within three “business days” after leaving or changing residence or

lodging. The registration period is tolled if a registrant is incarcerated. 42

Pa.C.S. § 9799.15(c)(1)(i).

      Appellant acknowledges that, pursuant to the statute, he had three

business days to register his address with the state police after leaving

Guadenzia on Friday, November 6, 2015. Appellant’s Brief at 7. Appellant

notes that November 7 and November 8, 2015, were weekend days, and

Wednesday, November 11, 2015, was Veterans Day, a Pennsylvania state

holiday.   Id.    Accordingly, he maintains that his arrest on Thursday,

November 12, 2015, occurred on the third “business day.”       Id.   Appellant

contends that once he was arrested and booked into jail at 11:21 P.M., his

reporting requirements were tolled by statute. Id. Appellant further argues

that “the trial court erred when it found that the business day ended at 5:00

P.M. because the penal statute, which must be strictly construed, does not

place a time limit on when a person may register during the business day

and there are registration sites open at all times.” Id.

      Appellant’s sole issue on appeal requires this Court to interpret a

statute, which implicates a question of law.    Commonwealth v. Warren,

84 A.3d 1092, 1095 (Pa. Super. 2014). Therefore, our scope of review is

plenary, and our standard of review is de novo. Id.




                                     -4-
J-S49010-17


        When interpreting a statute, this Court must apply the Statutory

Construction Act of 1972. See 1 Pa.C.S. §§ 1501-1991. The object of all

interpretation and construction of statutes is to ascertain and effectuate the

intention of the legislature and give effect to all of the provisions of the

statute. 1 Pa.C.S. § 1921(a). “When the words of a statute are clear and

free from all ambiguity, the letter of it is not to be disregarded under the

pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Generally, a statute's

plain    language   provides   the   best   indication   of   legislative   intent.

Commonwealth v. Shiffler, 879 A.2d 185, 189 (Pa. 2005).                See, e.g.,

Pennsylvania Fin. Responsibility Assigned Claims Plan v. English, 664

A.2d 84, 87 (Pa. 1995) (“Where the words of a statute are clear and free

from ambiguity the legislative intent is to be gleaned from those very

words.”). In reading a statute’s plain language, “words and phrases shall be

construed according to rules of grammar and according to their common and

approved usage, while any words or phrases that have acquired a peculiar

and appropriate meaning must be construed according to that meaning.”

Shiffler, supra at 189 (citing 1 Pa.C.S. § 1903(a)) (internal quotation

marks omitted).

        However, when the words of the statute are not explicit, the intention

of the legislature may be ascertained by considering, inter alia, the occasion

and necessity for the statute; the mischief to be remedied; the object to be

attained; the consequences of a particular interpretation; the legislative


                                      -5-
J-S49010-17


history, and the legislative and administrative interpretations of such

statute. 1 Pa.C.S. § 1921(c). Importantly, “while statutes generally should

be construed liberally, penal statutes are always to be construed strictly, 1

Pa.C.S. § 1928(b)(1), and any ambiguity in a penal statute should be

interpreted in favor of the defendant.”     Shiffler, supra at 189.     Finally,

when ascertaining the intention of the legislature, we presume that the

legislature “does not intend a result that is absurd, impossible of execution

or unreasonable” and “intends the entire statute to be effective and certain.”

1 Pa.C.S. § 1922(1), (2).

      42 Pa.C.S. § 9799.15(g), the statute at issue here, provides in

relevant part:

      [A]n individual specified in section 9799.13 shall appear in
      person at an approved registration site within three business
      days to provide current information relating to:

                                     ***

      (2) A commencement of residence, change in residence,
      termination of residence or failure to maintain a residence, thus
      making the individual a transient.

                                     ***

      (7) A commencement of temporary lodging, a change in
      temporary lodging or a termination of temporary lodging. In
      order to fulfill the requirements of this paragraph, the individual
      must provide the specific length of time and the dates during
      which the individual will be temporarily lodged.


42 Pa.C.S. § 9799.15(g) (emphasis added).         Appellant is challenging the

trial court’s interpretation and application of the term “business days.”


                                     -6-
J-S49010-17



      The term “business days” is not defined in SORNA and there is a

dearth of case law specifically defining the term.        Instantly, both parties

concede that the term “business days” excludes weekend days and

Pennsylvania state holidays.     Our examination of the Legislature’s intent

supports this conclusion.   The Legislature used the term “business days,”

rather than just “days,” indicating an intent to distinguish certain “business

days” from other days of the week.              Likewise, we recognize that the

“common and approved usage” of the term “business days” excludes

weekend days and Pennsylvania state holidays. See 1 Pa.C.S. § 1903. See,

e.g. Commonwealth v. Britton, 134 A.3d 83 (Pa. Super. 2016) (affirming

the   appellant’s   conviction   of   Failure    to   Comply   with   Registration

Requirements where the trial court had taken judicial notice that Appellant

absconded from a halfway house on a Sunday and was arrested on a Friday,

distinguishing weekend days from weekdays for purposes of determining

three business days). Accordingly, we agree with the parties’ interpretation

of the term “business days” to exclude weekend days and Pennsylvania state

holidays.

      The question then becomes: for purposes of SORNA registration, what

time does a “business day” end? To answer this question, we must consider

information relevant to the registration sites themselves.            Pursuant to

SORNA, the Pennsylvania State Police must “publish a list of approved

registration sites in the Pennsylvania Bulletin and provide a list of approved

registration sites in any notice sent to individuals required to register under

                                       -7-
J-S49010-17



this subchapter.” 42 Pa.C.S. § 9799.32(2). See 45 Pa.B. 2690 (published

May 30, 2015) (listing most recent approved registration sites).         The list

contains over 140 approved registration sites, including the name, address,

and telephone number of each site.          See 45 Pa.B. 2690       Only a few

registration sites list their operating hours, and the closing times vary. See

id. The Pennsylvania Bulletin provides that, “[p]rior to going to a site, it is

recommended that individuals call the site to ensure that it is currently open

to the public or that a registering official is there to process the individuals,

or both.”   Id.   Significantly, Agent Clarke testified at Appellant’s trial that

the Pennsylvania State Police Station, located twenty minutes from the

home where Appellant was arrested, is an approved registration site that is

open twenty-four hours a day, seven days a week. N.T. Trial, 7/12/16, at

42-43.

      In light of the fact that: (1) the statute requires an individual to

appear in person to register; (2) there are over 140 approved registration

sites; (3) the registration sites are all open different hours; and (4) some

registration sites are open twenty-four hours a day, we conclude that it was

the intent of the legislature to allow an individual to register at any time

before 12:00 midnight on the third business day after changing residences.

To conclude differently would be unfair to a registrant who refers to the

published list, contacts his local police barracks as instructed, learns that the

police barracks is open twenty-four hours a day, and relies on that

information to determine when he can register.

                                      -8-
J-S49010-17



     We, thus, hold that the term “business days” in 42 Pa.C.S. §

9799.15(g) should be construed as excluding Saturday, Sunday, and

Pennsylvania state holidays and as providing that the window on the third

day of registration closes at 12:00 midnight.   Accordingly, we agree with

Appellant that the trial court erred when it convicted him of Failure to

Comply with Registration Requirements because Appellant was booked into

jail at 11:21 P.M., prior to 12:00 midnight on the third business day. See

42 Pa.C.S. § 9799.15(c)(1)(i).

     Conviction reversed. Judgment of Sentence vacated.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2017




                                  -9-